 In the Matter ofELITELAUNDRY CoiIPANY OF WASHINGTON, D. C., INC.,andCLEANERS AND LAUNDRY WORKERS UNION, LOCAL 188-B, ADIAL-GAMATEDCLOTHING WORKERS OF AMERICi1rr-Case No. 5-R-1..369,SUPPLEMENTAL DECISION.ANDCERTIFICATION OF REPRESENTATIVESFebruary 29, 19414tion^ issued by' the Board herein on December 7, 1943,1 an, election bysecret.ballot'was conducted under the direction and supervision of theRegional Director for: the Fifth Region (Baltimore, Maryland).Thereafter,. on January 6, 1944, a Tally of Ballots was certified to theBoard by the .Regional Director and representatives of the Union.The tally showed that of the approximately 361 eligible` voters, 268 castvalid votes, of which 148 were for Cleaners and Laundry WorkersUnion, Local,188-B, Amalgamated Clothing Workers of America,and 112-were against said, Union..> Eight-ballots were challenged, and4 were declared void.1-11.IThe Company filed Objections to the Election, alleging that thesecrecy of the ballot was not maintained in that in some instancesDirector's investigation revealed that in approximately six t instancesthis did occur,2 but that the Board's agents immediately sent-the secondperson entering the booth into an empty booth.No allegation wasmade that the Union planned or directed this practice. It seems clearthat the occurrences were entirely inadvertent.Inasmuch as the num-ber of ballots which may have been affected by the alleged misconductplus the number of challenged ballots is not sufficient to affect the re-sults of the election, we shall overrule the Conipaily's objection.153 N L. R B. 12122 People not accustomed to voting frequently enter occupied booths despite msti uctionfrom a Board agent to,choose an empty one.Board agents are tiained to watch for andavoid this situation as much as possible55 N. L. ItB., No. 38.226 ELITE LAUNDRY CO. OF WASHINGTON,D. C., INC.227The Company also objected to the Board's making a certification onless than a majority of the votes of all eligible voters. It is wellsettled that where, as here,a representative number of employees votedand the challenged ballots cannot affect the results, the Union should becertified as the exclusive representative since it received a majority ofthe valid ballots cast.The Company further objected to the Board'sagent's refusal to allow the Company's drivers to cast challenged bal-lots in the election.Since the drivers were excluded from the unit inour Decision and Direction of Election herein, the action of the Boardagent was proper and is hereby affirmed.CERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoardRules and Regulations,Series 3. .IT IS HEREBY CERTIFIED that Cleaners and Laundry Workers Uilion,Local 188-B, AmalgamatedClothingWorkers of America, affiliatedwith the Congress of Industrial Organizations,has been designatedand selectedby a majorityof all maintenance and production em-ployees of Elite Laundry Company of Washington,D. C., Inc., ex-cluding truck drivers and helpers, store clerks and all supervisoryemployees with authority to hire, promote;discharge,discipline, orotherwise effect changes in the status of employees or effectively' rec-ommend such action, as their retnesentative for the purposes of col-lective bargaining,and that, pursuantto Section 9 (a) of the Act, thesaid organization is the exclusive bargaining representative of allsuch employees for the purposes of collective bargaining with respectto ratesof pay, wages,hours of employment,and other conditions ofemployment;MR. JoHN M. HousTON took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.